 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11    KEVIN D. MABRY,                             Case No. 2:18-cv-10706-JLS (AFM)
12
                              Plaintiff,
               v.                                 ORDER DISMISSING COMPLAINT
13
                                                  WITH LEAVE TO AMEND
14    UNKNOWN,
15
                              Defendants.
16

17         On December 27, 2018, plaintiff, a state prisoner presently confined at the
18   North Kern State Prison filed a Complaint (ECF No. 1) in this pro se civil rights
19   action.        Plaintiff subsequently submitted several documents that the Court has
20   construed as supplements to the original Complaint. (ECF Nos. 12, 13, 14, 15.) The
21   documents filed by plaintiff do not name any specific individuals as defendants and
22   do not appear to seek any relief against any defendant. Instead, plaintiff requests that
23   the Court “investigate” a number of vaguely described incidents, including alleged
24   assault by Long Beach Police and Fire Departments in 2016-18, plaintiff’s court
25   martial in the U.S. Army in 2006, his sentencing and probation for criminal offenses
26   in Long Beach, and alleged discrimination by a variety of individuals and entities.
27         The Court has screened the Complaint prior to ordering service for purposes
28   of determining whether the action is frivolous or malicious; or fails to state a claim
 1   on which relief may be granted; or seeks monetary relief against a defendant who is
 2   immune from such relief. See 28 U.S.C. §§ 1915(e)(2), 1915A(b); 42 U.S.C.
 3   § 1997e(c)(1). The Court’s screening of the pleading under the foregoing statutes is
 4   governed by the following standards. A complaint may be dismissed as a matter of
 5   law for failure to state a claim for two reasons: (1) lack of a cognizable legal theory;
 6   or (2) insufficient facts under a cognizable legal theory. See Balistreri v. Pacifica
 7   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990); see also Rosati v. Igbinoso, 791 F.3d
 8   1037, 1039 (9th Cir. 2015) (when determining whether a complaint should be
 9   dismissed for failure to state a claim under 28 U.S.C. § 1915(e)(2), the court applies
10   the same standard as applied in a motion to dismiss pursuant to Rule 12(b)(6)). In
11   determining whether the pleading states a claim on which relief may be granted, its
12   allegations of material fact must be taken as true and construed in the light most
13   favorable to plaintiff. See Love v. United States, 915 F.2d 1242, 1245 (9th Cir. 1990).
14   However, the “tenet that a court must accept as true all of the allegations contained
15   in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662,
16   678 (2009). Nor is the Court “bound to accept as true a legal conclusion couched as
17   a factual allegation.” Wood v. Moss, 134 S. Ct. 2056, 2065 n.5 (2014) (citing Iqbal,
18   556 U.S. at 678). Rather, a court first “discounts conclusory statements, which are
19   not entitled to the presumption of truth, before determining whether a claim is
20   plausible.” Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1129 (9th Cir. 2013). Then,
21   “dismissal is appropriate where the plaintiff failed to allege enough facts to state a
22   claim to relief that is plausible on its face.” Yagman v. Garcetti, 852 F.3d 859, 863
23   (9th Cir. 2017) (internal quotation marks omitted, emphasis added).
24         Further, since plaintiff is appearing pro se, the Court must construe the
25   allegations of the pleading liberally and must afford plaintiff the benefit of any doubt.
26   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also Alvarez v. Hill, 518
27   F.3d 1152, 1158 (9th Cir. 2008) (because plaintiff was proceeding pro se, “the district
28   court was required to ‘afford [him] the benefit of any doubt’ in ascertaining what

                                                2
 1   claims he ‘raised in his complaint’”) (alteration in original). However, the Supreme
 2   Court has held that “a plaintiff’s obligation to provide the ‘grounds’ of his
 3   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
 4   recitation of the elements of a cause of action will not do. . . . Factual allegations
 5   must be enough to raise a right to relief above the speculative level . . . on the
 6   assumption that all the allegations in the complaint are true (even if doubtful in fact).”
 7   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted,
 8   alteration in original); see also Iqbal, 556 U.S. at 678 (To avoid dismissal for failure
 9   to state a claim, “a complaint must contain sufficient factual matter, accepted as true,
10   to ‘state a claim to relief that is plausible on its face.’ . . . A claim has facial
11   plausibility when the plaintiff pleads factual content that allows the court to draw the
12   reasonable inference that the defendant is liable for the misconduct alleged.” (internal
13   citation omitted)).
14         In addition, Fed. R. Civ. P. 8(a) (“Rule 8”) states:
15                A pleading that states a claim for relief must contain: (1) a
                  short and plain statement of the grounds for the court’s
16
                  jurisdiction . . .; (2) a short and plain statement of the claim
17                showing that the pleader is entitled to relief; and (3) a
                  demand for the relief sought, which may include relief in
18
                  the alternative or different types of relief.
19

20   (Emphasis added). Further, Rule 8(d)(1) provides: “Each allegation must be simple,
21   concise, and direct.” Although the Court must construe a pro se plaintiff’s pleadings
22   liberally, a plaintiff nonetheless must allege a minimum factual and legal basis for
23   each claim that is sufficient to give each defendant fair notice of what plaintiff’s
24   claims are and the grounds upon which they rest. See, e.g., Brazil v. United States
25   Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995); McKeever v. Block, 932 F.2d
26   795, 798 (9th Cir. 1991) (a complaint must give defendants fair notice of the claims
27   against them). If a plaintiff fails to clearly and concisely set forth factual allegations
28   sufficient to provide defendants with notice of which defendant is being sued on

                                                 3
 1   which theory and what relief is being sought against them, the pleading fails to
 2   comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d 1172, 1177-79 (9th Cir.
 3   1996); Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981). A
 4   claim has “substantive plausibility” if a plaintiff alleges “simply, concisely, and
 5   directly [the] events” that entitle him to damages. Johnson v. City of Shelby, Miss.,
 6   135 S. Ct. 346, 347 (2014). Failure to comply with Rule 8 constitutes an independent
 7   basis for dismissal of a pleading that applies even if the claims are not found to be
 8   wholly without merit. See McHenry, 84 F.3d at 1179; Nevijel, 651 F.2d at 673.
 9          Since plaintiff is a pro se litigant, the Court must construe the allegations of
10   the Complaint liberally and must afford plaintiff the benefit of any doubt. That said,
11   the Supreme Court has made clear that the Court has “no obligation to act as counsel
12   or paralegal to pro se litigants.” Pliler v. Ford, 542 U.S. 225, 231 (2004). Further,
13   plaintiff’s Complaint must be adequate to meet the minimal requirement of Rule 8
14   that a pleading set forth sufficient factual allegations to allow each defendant to
15   discern what he or she is being sued for. See McHenry, 84 F.3d at 1177; see also
16   Twombly, 550 U.S. at 555 (“[f]actual allegations must be enough to raise a right to
17   relief above the speculative level”). In addition, the Supreme Court has held that,
18   while a plaintiff need not plead the legal basis for a claim, the plaintiff must allege
19   “simply, concisely, and directly events” that are sufficient to inform the defendants
20   of the “factual basis” of each claim. Johnson, 135 S. Ct. at 347. Here, plaintiff’s
21   Complaint fails to set forth a simple and direct statement of the factual basis of any
22   claim that is sufficient to allow any defendant to discern what he or she is being sued
23   for.
24          Following careful review of the Complaint (and associated supplements), the
25   Court finds that it fails to name any specific defendant and fails to comply with Rule
26   8 because it fails to state a short and plain statement of each claim that is sufficient
27   to give a defendant fair notice of what plaintiff’s claims are and the grounds upon
28   which they rest. In addition, the allegations in the Complaint appear insufficient to

                                                4
 1   state any claim upon which relief may be granted.
 2          Plaintiff’s Complaint violates Rule 8. First, it fails to name any specific
 3   defendant and fails to state any particular relief that is being sought. It is insufficient
 4   for plaintiff to allege that he wants the Court to investigate certain activities. It is not
 5   clear to the Court if plaintiff is purporting to raise any claims against any individuals
 6   or entities named in the Complaint. Some allegations in the Complaint are largely
 7   unintelligible and confusing. Through his original filing and supplements, plaintiff
 8   has raised a number of alleged incidents that he wants the Court to investigate, but
 9   he does not link his unclear factual allegations to specific claims against any specific
10   defendants. Therefore, plaintiff’s pleading fails to set forth a minimum factual or
11   legal basis for any claim that is sufficient to give a defendant fair notice of plaintiff’s
12   claims and the grounds upon which they rest.
13          In addition, plaintiff’s Complaint fails to set forth any factual allegations
14   showing that an individual or entity took any action, participated in another’s action,
15   or omitted to perform an action that he or she was legally obligated to take that caused
16   a constitutional deprivation. In order to state a federal civil rights claim against a
17   particular defendant, plaintiff must allege that a specific defendant, while acting
18   under color of state law, deprived him of a right guaranteed under the Constitution
19   or a federal statute. See West v. Atkins, 487 U.S. 42, 48 (1988). “A person deprives
20   another ‘of a constitutional right, within the meaning of section 1983, if he does an
21   affirmative act, participates in another’s affirmative acts, or omits to perform an act
22   which he is legally required to do that causes the deprivation of which [the plaintiffs
23   complains].’” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (quoting Johnson
24   v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (emphasis and alteration in original)).
25   Further, “[g]overnment officials may not be held liable for the unconstitutional
26   conduct of their subordinates under a theory of respondeat superior.” Iqbal, 556 U.S.
27   at 676. Accordingly, plaintiff must allege that each defendant “through the official’s
28   own individual actions, has violated the Constitution.”            Id. at 676-77 (“each

                                                  5
 1   Government official, his or her title notwithstanding, is only liable for his or her own
 2   misconduct”).
 3         To the extent that plaintiff is seeking to overturn a criminal conviction or
 4   sentence via this action, a petition for habeas corpus is a prisoner’s sole judicial
 5   remedy when attacking “the validity of the fact or length of . . . confinement.” Preiser
 6   v. Rodriguez, 411 U.S. 475, 489-90 (1973); Young v. Kenny, 907 F.2d 874, 875 (9th
 7   Cir. 1990). Plaintiff may not use a civil rights action such as this to challenge the
 8   validity or duration of his conviction or incarceration. That relief is available only in
 9   a habeas corpus action. In addition, to the extent that plaintiff is seeking damages
10   for an allegedly unlawful conviction, his claims are not cognizable in a civil rights
11   action unless and until plaintiff can show that “the conviction or sentence has been
12   reversed on direct appeal, expunged by executive order, declared invalid by a state
13   tribunal authorized to make such determination, or called into question by a federal
14   court’s issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 486-
15   87 (1994).
16         Plaintiff is admonished that he must comply with the Local Rules regarding
17   the format of a pleading, such as L.R. 11-3.2, which requires that the lines on each
18   page be numbered and that no more than 28 lines of double-spaced text be on each
19   page. Irrespective of his pro se status, plaintiff must comply with the Federal Rules
20   of Civil Procedure and the Local Rules of the United States District Court for the
21   Central District of California. See, e.g., Briones v. Riviera Hotel & Casino, 116 F.3d
22   379, 382 (9th Cir. 1997) (“pro se litigants are not excused from following court
23   rules”). Similarly, plaintiff must sign and date his pleading, if he decides to file a
24   First Amended Complaint. (See L.R. 11-1.) Finally, plaintiff must comply with Fed.
25   R. Civ. P. 10, which requires that the caption of a pleading include all defendants
26   listed in the body of the pleading. Here, the caption of the Complaint does not list
27   any specific defendants by name.
28         For these reasons, the Court finds that plaintiff’s Complaint violates Rule 8

                                                6
 1   and fails to state a claim against any defendant upon which relief may be granted
 2   because it fails to set forth a simple, concise, and direct statement of the factual basis
 3   of each of plaintiff’s claims. Accordingly, the Complaint is dismissed with leave to
 4   amend. See Rosati, 791 F.3d at 1039 (“A district court should not dismiss a pro se
 5   complaint without leave to amend unless it is absolutely clear that the deficiencies of
 6   the complaint could not be cured by amendment.”) (internal quotation marks
 7   omitted). If plaintiff wishes to pursue a federal civil rights claim against any
 8   defendant, then plaintiff should set forth a short and plain statement of each such
 9   claim showing that each defendant took a specific action, participated in another’s
10   action, or omitted to perform an action that caused each alleged constitutional
11   deprivation.
12                                            ************
13          If plaintiff desires to pursue this action, he is ORDERED to file a First
14   Amended Complaint no later than March 5, 2019, remedying the deficiencies
15   discussed below. Further, plaintiff is admonished that, if he fails to timely file a First
16   Amended Complaint, or fails to remedy the deficiencies of this pleading as discussed
17   herein, the Court will recommend that this action be dismissed without leave to
18   amend and with prejudice.1
19          The clerk is directed to send plaintiff a blank Central District civil rights
20   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished that
21   he must sign and date the civil rights complaint form, and he must use the space
22

23   1   Plaintiff is advised that this Court’s determination herein that the allegations in the Complaint
24   are insufficient to state a particular claim should not be seen as dispositive of that claim.
     Accordingly, although this Court believes that you have failed to plead sufficient factual matter in
25   your pleading, accepted as true, to state a claim to relief that is plausible on its face, you are not
     required to omit any claim or defendant in order to pursue this action. However, if you decide to
26   pursue a claim in a First Amended Complaint that this Court has found to be insufficient, then this
     Court, pursuant to the provisions of 28 U.S.C. § 636, ultimately may submit to the assigned district
27
     judge a recommendation that such claim be dismissed with prejudice for failure to state a claim,
28   subject to your right at that time to file Objections with the district judge as provided in the Local
     Rules Governing Duties of Magistrate Judges.
                                                       7
 1   provided in the form to set forth all of the claims that he wishes to assert in a First
 2   Amended Complaint.
 3         In addition, if plaintiff no longer wishes to pursue this action, he may request
 4   a voluntary dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a).
 5   The clerk also is directed to attach a Notice of Dismissal form for plaintiff’s
 6   convenience.
 7         Plaintiff is further admonished that, if he fails to timely file a First
 8   Amended Complaint, or if he fails to remedy the deficiencies of this pleading as
 9   discussed herein, the Court will recommend that the action be dismissed with
10   prejudice on the grounds set forth above and for failure to diligently prosecute.
11         Finally, the Court has previously informed plaintiff that his Request to Proceed
12   Without Prepayment of Filing Fees, dated January 11, 2019, cannot be granted
13   because he has not submitted a signed the Prisoner Authorization and a certified copy
14   of his institutional trust account statement for the last six months. (ECF Nos. 4, 9.)
15   The Clerk is again directed to send to plaintiff Form 60P. If plaintiff fails to
16   submit the $400 filing fee or the documentation described above by March 5,
17   2019, this action will be subject to dismissal.
18         IT IS SO ORDERED.
19

20   DATED: 1/31/2019
21
                                             ____________________________________
22                                               ALEXANDER F. MacKINNON
23                                           UNITED STATES MAGISTRATE JUDGE

24   Attachments: Civil Rights Complaint (Form CV-066)
                  Notice of Dismissal Form (CV-009)
25                Request to Proceed Without Prepayment of Filing Fees (Form CV60P)
26

27

28

                                                8
